Citation Nr: 0611046	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-40 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right knee, status 
postoperative meniscectomy prior to October 22, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the right knee, status 
postoperative meniscectomy from October 22, 2004.

3.  Entitlement to service connection for a left knee 
disability to include as secondary to a right knee 
disability.  

4.  Entitlement to service connection for a left leg 
disability to include as secondary to a right knee 
disability.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which continued a 20 percent evaluation 
for a right knee disability and denied service connection for 
left knee and left leg disabilities as secondary to a right 
knee disability.  In a December 2004 rating decision, after 
receiving new evidence, the RO granted a 30 percent 
evaluation for a right knee disability, effective in October 
2004.  The veteran filed his initial claim in October 2001.


FINDINGS OF FACT

1.  Medical evidence prior to October 2004 shows that the 
veteran was able to extend his right leg to 30 degrees 
without pain; he was able to extend fully to 0 degrees with 
pain.  He was able to flex to 80 degrees without pain, and 90 
degrees with pain.  

2.  Currently, the veteran's is able to extend his right leg 
to 30 degrees without pain; he is able to extend to 20 
degrees with pain.  He is able to flex to 80 degrees without 
pain, and 90 degrees with pain.    

3.  The veteran's right knee disability does not present any 
exceptional or unusual circumstances as to render impractical 
the application of the regular scheduler standards.

4.  The veteran's left knee disability is not etiologically 
related to active service and is not shown by competent 
medical evidence to be etiologically related to a service-
connected right knee disability.

6.  The veteran is not shown by competent medical evidence to 
have a left leg disability that is etiologically related to a 
service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  Prior to and from October 22, 2004, the criteria for the 
assignment of an increased 40 percent evaluation for 
degenerative joint disease of the right knee, status 
postoperative meniscectomy have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5256-5263 (2005).

2.  A left knee disability was not incurred in or aggravated 
by active service, arthritis may not be presumed to have been 
so incurred, and a left knee disability is not proximately 
due to, the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

4.  A left leg disability was not incurred in or aggravated 
by active service, arthritis may not be presumed to have been 
so incurred, and a left leg disability is not proximately due 
to, the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In January 2002, February 2002, and August 2002 letters, VA 
informed the veteran of the evidence needed to substantiate 
his claims, provided him with an opportunity to submit such 
evidence, and asked him to provide any additional information 
or evidence that pertains to his claim.  The letters 
enumerated evidence received by VA; evidence VA would 
reasonably seek to obtain (including medical records, 
employment records, and records from other Federal agencies); 
and information and evidence for which the veteran was 
responsible (including enough information about the records 
so that VA can request them from the person or agency that 
has them).  

The letters provided VCAA notice to the veteran before 
issuance of the November 2002 rating decision.  See generally 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The RO issued a statement of the case in November 2004 
and a supplemental statement of the case in December 2004 and 
a which provided the veteran with applicable regulations on 
VCAA notice requirements and VA's duty to assist; notified 
the veteran of regulations pertinent to his claims; and 
informed the veteran of reasons why his claims were denied.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of the information and evidence 
necessary to substantiate the claim.  Dingess/Hartman, slip 
op. at 14.  Additionally, VA must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claims, but he was not provided with notice 
of the type of specific evidence necessary to establish a 
disability rating for the service connection issues or 
effective date for the disabilities on appeal as to both the 
service connection issues and the increased rating issue 
prior to his decision.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The November 2004 statement of the case and December 2004 
supplemental statement of the case provided the veteran with 
pertinent regulations on disability ratings.  His November 
2002 rating decision continued a previous 20 percent rating 
evaluation for his service-connected right knee.  In a 
December 2004 rating decision, the RO informed the veteran of 
an effective date of October 2004 for an increased 30 percent 
rating for his service-connected right knee.  In a December 
2004 supplemental statement of the case, the RO informed the 
veteran that they granted an October 2004 effective date 
based on the date of the medical evidence showing the 
criteria to an increased evaluation were met.  

The veteran was informed of the evidence necessary to 
establish a disability rating and an effective date prior to 
certification to the Board, and he has not contended that any 
notice defect resulted in prejudice.  Further, because the 
Board has granted the veteran's claim for an increased 
rating, any notice deficiency is found to be harmless error.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO 
shall address any notice defect with respect to the effective 
date when effectuating the award.  In regard to the veteran's 
service connection claims, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot.  Id.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided veteran with every opportunity 
to submit evidence and arguments in support of his claim, and 
to respond to VA notices.  Thus, VA's duty to assist has been 
fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The Board notes that in a 
November 2004 statement, included with VA Form 9, the veteran 
contends that the October 2004 VA examination was 
insufficient.  The Board upon reviewing the examination 
report, as well as the other evidence on record, finds that 
it is sufficient to properly adjudicate this matter.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

1.  Right Knee Disability

The veteran is seeking an increased rating evaluation for his 
degenerative joint disease of the right knee, status 
postoperative meniscectomy.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  The percentage ratings are 
based on the average impairment of earning capacity and 
individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
the initial rating of a disability that has just been 
service-connected.  See Fenderson v. West, 12 Vet. App 119 
(1999).  In the latter case, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as a "staged rating."  See Id.  A staged rating is not 
appropriate in this case.  However, because the RO issued a 
new rating decision in December 2004, granting an increased 
evaluation during the pendency of this appeal, the Board will 
evaluate the level of disability both prior to and from 
October 2004.    

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
The knees and legs are rated under Diagnostic Codes 5256-
5263.  See 38 C.F.R. § 4.71a (2005).  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applicable for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. 
4.71a, Diagnostic Code 5010 (2005).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  The regulations define normal range of 
motion for the leg as 0 degrees of extension and 140 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Plate II (2005).  

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

The Board notes that, in a precedent opinion, the VA General 
Counsel held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In evaluating disabilities of the musculoskeletal system, it 
is also necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may 
be due to due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2005).  Pain on movement, 
swelling, deformity, and atrophy of disuse are relevant 
factors in regard to joint disability.  38 C.F.R. § 4.45 
(2005).  Painful, unstable, or malaligned joints, due to a 
healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).  

When the evidence of record is considered under regulations 
as set forth above, the Board finds that the veteran is 
entitled to a 40 percent evaluation for a right knee 
disability during the entire appeal period.

In VA Form 9, received in November 2004, the veteran 
contended that his October 2004 VA examination was 
insufficient.  According to CAVC, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  The October 2004 VA examination report indicates 
that the examiner reviewed the veteran's claims file, 
reviewed bilateral x-rays of the veteran's knees, and 
conducted a physical examination.  The Board has reviewed the 
examination report and finds that it is sufficient for rating 
purposes.  

During the October 2004 VA examination, the veteran was 
diagnosed with degenerative joint disease in multiple sites 
including the right knee.  The veteran was able to extend his 
right leg to 30 degrees without pain; he was able to extend 
to 20 degrees with pain.  He was able to flex to 80 degrees 
without pain, and 90 degrees with pain.  

Leg flexion, which was limited by pain to 80 degrees, 
warrants no more than a 0 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Leg extension, which 
was limited by pain to 30 degrees, warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because leg 
flexion warrants no more than a 0 percent, noncompensable 
evaluation, separate ratings under the two codes still yield 
a 40 percent evaluation.  See VAOPGCPREC 9-2004 (September 
17, 2004).  Thus, the Board finds arthritis in the right knee 
is shown to be 40 percent disabling as of the October 2004 VA 
examination.

An October 2002 VA examination revealed osteoarthritic 
changes bilaterally.  The veteran was able to extend his 
right leg to 30 degrees without pain; he was able to extend 
fully to 0 degrees with pain.  He was able to flex 80 degrees 
without pain, and 90 degrees with pain.  

Based on the October 2002 VA examination, the veteran's right 
knee is shown to warrant 40 percent evaluation also prior to 
October 2004.  Leg flexion was limited by pain to 80 degrees 
and warrants no more than a 0 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  Extension of 
the right leg was limited by pain to 30 degrees, and 
accordingly warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Again, because flexion warrants only a 
noncompensable rating, the separate ratings still yield a 40 
percent evaluation.  See VAOPGCPREC 9-2004 (September 17, 
2004).  

The Board has considered, along with the scheduler criteria, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 for 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, and painful 
motion due to a healed injury.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

VA medical records from July 2002, January 2003 to July 2003, 
and December 2004 show that the veteran was seen with 
complaints pain in the right knee.  In the October 2002 VA 
examination, the veteran reported pain between 6 and 8 on a 
10-point scale, as well as flare-ups of pain once a month 
lasting several hours, described as a 9 on a 10 point scale.  
In the October 2004 VA examination, the veteran reported pain 
in right knee on a daily basis, described as a 5 on a 10-
point scale.  

The Board has already considered functional loss due to pain, 
and painful motion under Diagnostic Code 5260.  The veteran's 
assigned 40 percent evaluations were based on how far the 
veteran was able to extend his right leg without pain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  He was able 
to extend his leg to 20 degrees with pain during the October 
2004 VA examination, and was able to fully extend his leg 
with pain during the October 2002 VA examination.  This would 
have warranted 20 percent and 0 percent evaluations 
respectively, under Diagnostic Code 5260, without the 
consideration of pain.  Id. 

The Board finds that the veteran is not entitled to an 
increased evaluation due to functional loss from 
fatigability, incoordination, and weakness.  See 38 C.F.R. §§ 
4.40, 4.45 (2005).  Although the veteran reports weakness and 
instability, objective findings from the October 2002 and 
October 2004 VA examinations do not reflect any additional 
functional loss due to these symptoms.  

In VA medical records from July 2002, and from January 2002 
to July 2003, the veteran reported his right knee giving out, 
instability, and weakness in the legs.  October 2002 and 
October 2004 VA examinations also reflect complaints of 
weakness, stiffness, occasional swelling, occasional locking, 
giving away, and instability of the right knee, as well as 
crepitus with range of motion.  
However, objective testing in the October 2002 VA examination 
revealed no functional loss due to his symptoms.  The veteran 
denied any dislocation or subluxation.  He had negative 
laxity to varus and valgus stress testing, negative anterior 
drawer, negative Lachman's, and negative pivot tests.  
Further, in the October 2004 VA examination, the examiner 
stated that the veteran had no additional residual functional 
losses from repetitive use.  The veteran had negative laxity 
to varus and valgus stress testing, and negative Lachman's, 
McMurray, and pivot tests.  The examiner also stated that 
there is no evidence of incoordination, and no ligament 
instability or subluxation.  Thus, the Board finds that the 
veteran is not shown to have functional loss due to 
incoordination or weakness.

The Board notes that VA General Counsel has held that 
separate ratings may be assigned under Diagnostic Code 5257 
for instability of the knee and Diagnostic Code 5003 for 
arthritis. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Although the veteran has reported instability and giving away 
of the right knee, as noted above, October 2002 and October 
2004 VA examinations do not contain objective evidence of 
right knee instability.  The examiner specifically did not 
find instability or subluxation.  Thus, a separate rating for 
instability under Diagnostic Code 5257 is not warranted. 

The Board has also considered whether separate ratings would 
be available under the provisions of Diagnostic Codes 5258 
and 5259 as the veteran has undergone a meniscectomy in the 
past.  Under Diagnostic Code 5258, dislocation of the 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5258 (2005).  Under Diagnostic Code 
5259, removal of the semilunar cartilage, symptomatic, is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5259 
(2005).  Clearly, the veteran's pain has been contemplated in 
the current rating and a separate rating contemplating this 
symptomatology is prohibited.  Further, there is no objective 
evidence of frequent episodes of locking and effusion, and no 
evidence that there are any other symptoms associated with 
the meniscectomy that are not contemplated by the current 
rating, such as limitation of motion.  As such, the veteran 
is not entitled to a separate rating under Diagnostic Code 
5258 or Diagnostic Code 5259.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1).  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However 
the veteran's right knee disability has not been shown to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In the October 2004 VA examination, the examiner 
stated that the veteran had no history of an incapacitating 
episode requiring hospitalization over the past year.  The 
October 2002 VA examination and December 2004 VA orthopedics 
consultation, indicate that the veteran can no longer do 
activities such as playing golf, bowling, and hunting, and 
fishing due to his right knee.  However, these activities are 
not related to employment, and do not reflect such an 
exceptional or unusual disability picture as to render the 
scheduler evaluations impractical.  Thus, the Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

2.  Left Knee and Left Leg Disabilities.

The veteran is seeking service connection for left knee and 
left leg disabilities to include as secondary to a service-
connected right knee disability.  The Board has carefully 
reviewed the evidence and statements made in support of the 
claims and finds that the preponderance of the evidence 
weighs against the veteran's claims for service connection.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The record shows that veteran has a current left knee 
disability.  October 2002 and October 2004 VA examinations, 
and a December 2004 orthopedic consultation diagnose the 
veteran with osteoarthritis, bilaterally.  However, service 
connection is not warranted because his left knee disability 
was not incurred in service, and no competent medical 
evidence links his left knee disability to his service-
connected right knee disability.  Service medical records do 
not contain any complaints, treatments, or diagnosis of a 
left knee disability.  During an October 2002 VA examination, 
the examiner stated that the veteran's current disability, 
with regard to his right knee, has not resulted in the 
degenerative joint disease that he has in his left knee.  The 
examiner opined that the degenerative joint disease in the 
veteran's left knee 1) was a process of his aging, and 2) was 
due to the increased wear and tear that he has had on his 
left knee secondary to the amputation of the right foot toes 
he received in 1948.  The examiner stated that this will put 
undue stress onto that joint and cause eventual exacerbation 
of arthritis.  The examiner had noted that the second, third, 
fourth and fifth digits of the veteran's right foot were 
absent due a 1948 work-related injury.  Thus, the Board finds 
that the veteran's left knee disability is not secondary to 
the veteran's service-connected right knee disability. 

The veteran is not shown by competent medical evidence to 
have a current left leg disability etiologically related to 
service.  Service medical records do not contain any 
complaints, treatments, or diagnosis of a left leg disability 
and VA examinations do not diagnose any left leg disability.  
VA treatment records indicate that the veteran has reported 
current symptoms in his left leg.  The veteran was seen by VA 
in July 2002 with a complaint of pain in both legs.  April 
2003 and July 2004 VA treatment records indicate that the 
veteran had itching, dryness, and rash on the left leg.  
During a December 2004 VA orthopedic consultation, the 
veteran reported that he was beginning to have some symptoms 
on the left side and that he felt it was related to overuse 
of his right side.  However, VA treatment records do not 
diagnose a current, chronic left leg disability and the 
record contains no competent medical evidence that connects 
any symptoms in the veteran's left leg to his service-
connected right knee disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  The record provides no 
competent medical evidence of a left leg disability and no 
nexus that links any current symptoms to a service-connected 
disability, thus service connection is not warranted.   

The Board has considered the veteran's own statements in 
support of his claims.  However, where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).


C.  Conclusion

The Board concludes that the evidence supports a 40 percent 
rating for the veteran's right knee disability during the 
entire appeal period.  

The record provides no competent evidence showing that the 
veteran's left knee disability is related to a service-
connected right knee disability; that a left knee disability 
was incurred in service; and that osteoarthritis manifest to 
a compensable degree within a year of separation from 
service.  The record provides no competent evidence showing 
that the veteran has a current left leg disability.  

Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claims.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claims.




ORDER

Prior to and from October 22, 2004, a 40 percent rating, but 
no more, is granted for degenerative joint disease of the 
right knee, status postoperative meniscectomy, subject to the 
law and regulations governing the payment of monetary 
benefits. 

Service connection for a left knee disability is denied.

Service connection for a left leg disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


